Citation Nr: 1814196	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  09-29 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel


INTRODUCTION

The appellant became a member of the Alabama Army National Guard in 1987.  According to a DD Form 214 (Certificate of Release or Discharge from Active Duty) of record, he was ordered to active duty in support of Operation Iraqi Freedom from August 2005 to November 2006.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2007 rating decision in which the RO denied service connection for sleep apnea.  In February 2008, the appellant filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in June 2009, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2009.

In March 2012, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  During the hearing, the Veteran's representative submitted additional medical evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2017).

In May 2012, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After taking further action, the AMC continued to deny the claim (as reflected in a November 2012 supplemental SOC (SSOC)) and returned this matter to the Board for further appellate consideration.

In December 2014, the Board again remanded the claim on appeal to the RO, via the AMC, for further action, to include additional development of the evidence.  After taking further action, the AMC continued to deny the claim (as reflected in an April 2016 SSOC) and returned this matter to the Board.

In February 2017, the Board remanded the claim on appeal for the third time to the RO, via the AMC, for further action, to include additional development of the evidence.  After taking further action, the AMC continued to deny the claim (as reflected in a May 2017 SSOC) and returned this matter to the Board.

In September 2017, the Board remanded the claim on appeal for the fourth time to the RO, via the AMC, for further action, to include additional development of the evidence.  After taking further action, the AMC continued to deny the claim (as reflected in a December 2017 SSOC) and returned this matter to the Board.

While the Veteran previously had a paper claims file, this appeal is now fully being processed utilizing the paperless, electronic Veterans Benefits Management (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim herein decided has been accomplished.

2.  The Veteran, his wife, and two soldiers who were billeted with the Veteran have credibly asserted that during active duty service, the Veteran snored loudly, was fatigued, and appeared to have difficulty breathing in his sleep; these are symptoms plausibly attributable sleep apnea.

3.  Although sleep apnea was not diagnosed until after the Veteran's period of active duty service, collective lay and medical evidence indicates that the Veteran's sleep apnea likely had its onset during service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for sleep apnea are met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a).

Given the fully favorable decision on the Veteran's claim for service connection for sleep apnea, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.

The Veteran contends that he is entitled to service connection for sleep apnea.  Specifically, he contends that he displayed signs of sleep apnea, such as loud snoring, fatigue, and difficulty breathing while asleep, during service.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C. §§ 1110 , 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service. 38 C.F.R. § 3.303 (d). 

In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its competency, credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In adjudicating a claim for VA benefits, VA is responsible for determining whether evidence supports the claim or is in relative equipoise, with a claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107 (b) (2012); 38 C.F.R. § 3.102  (2007); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

Considering the pertinent evidence in light of the governing legal authority, and resolving all reasonable doubt on certain elements of the claim in the Veteran's favor, the Board finds that service connection for sleep apnea, is warranted.

First addressing the current disability requirement, medical records dated in April 2007 and November 2011 reflects diagnoses of sleep apnea.  Hence, the currently claimed disability is established.   

As for the in-service injury or disease requirement, the Board observes that the Veteran's service treatment records (STRs) do not reference sleep apnea.  His medical examinations at re-enlistment were normal, and reports of medical history are negative for any trouble sleeping.  However, there is competent lay evidence indicating that the Veteran likely suffered from associated symptoms during service.

In an August 2009 statement, the Veteran's wife indicated  that after the Veteran returned home from active duty, the Veteran's snoring would wake her up, which led her to sleeping in another room.  She also stated that the Veteran would stop breathing in his sleep and would have to readjust himself to correct the problem.  The Veteran's wife also stated that the Veteran occasionally snored prior to service but that his snoring was far worse after he returned from active duty. 

In another August 2009 statement, Mr. T.S., indicated  that he billeted together with the Veteran during active duty service and that he noticed that the Veteran's snoring became far worse halfway during their deployment.  Mr. T.S. stated that he noticed that the snoring's noise level and pattern changed drastically and that he would stop breathing numerous times each night.  Mr. T.S. stated that the Veteran's snoring would often wake him up each night and that everyone in their building was aware of his sleeping problems.  Mr. T.S. also stated that the Veteran often complained about being fatigued even after a full night's sleep due to constantly waking up during the night and that the Veteran would end up taking naps during the day to compensate for a lack of poor sleep at night.  

In an August 2009 statement, Mr. D.G. indicated  that he served active duty alongside the Veteran and that he was billeted with the Veteran in a room right next to the Veteran's.  Mr. D.G. stated that during their deployment, he noticed that the Veteran's intensity and volume of snoring grew significantly and that it became evident that he was breathing at times.  Mr. D.G. also stated that it was obvious that the Veteran was fatigued during his deployment.

The Board notes that the Veteran's wife and the two soldiers billeted with him during active duty service are competent to report on matters within their personal knowledge, to include the occurrence of injury or symptoms experienced or observed.  See 38 C.F.R. § 3.159 (a)(2); Jandreau, , 492 F.3d at 1376-77.   See also Charles v. Principi, 16 Vet. App. 370 (2002);  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  As there is no evidence to contradict the Veteran's wife and the two soldiers' assertions, the Board finds no  reason to question the veracity of their assertions in this regard.  Thus, the Board accepts as credible the lay assertions of record which collectively indicate that, beginning during a period of active service, the Veteran experienced loud snoring with erratic and irregular pattern; experienced difficulty breathing, which frequently woke him up; and that the Veteran also exhibited fatigue.  


As such, the  remaining question is whether the Veteran's current sleep apnea is medically-related to service.  

The Board acknowledges, initially, that in the in the medical opinions of record addressing  the etiology of the Veteran's current sleep apnea, the September 2012, April 2017, and October 2017 VA examiners opined that the Veteran's sleep apnea is less likely than not a disability that had its onset in or is otherwise medically related to active service.  [Notably, the August 2015 VA examiner did not provide an etiology opinion because of "conflicting evidence."]

In rendering the negative etiology opinions of record, the opinion providers reasoned that obesity is the number one cause of sleep apnea and attributed the Veteran's sleep apnea to his weight gain.  As for the lay assertions of record, the recent examiners noted only that "memory is unreliable" and that the "lay statements are not competent to diagnose sleep apnea."  However, the opinion providers did not otherwise explicitly address the lay assertions of record as to the nature, onset and continuity of alleged symptoms of sleep apnea, as directed, or the Board's most recent acknowledgement that nothing in the record seems to contradict such lay assertions.   As the etiology opinions provided were  not based on full, meaningful, and fair consideration of all pertinent evidence, to include all lay assertions of record, and not supported by sufficient rationale, the Board finds that such evidence is not entitled to significant probative weight.  See, e.g., Nieves Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

As for other evidence of record that goes to the medical nexus, the Board finds it noteworthy  that the September 2012 VA examiner cited to medical research that listed the "[c]ardinal features of obstructive sleep apnea."  Those cardinal symptoms of sleep apnea include irregular and abnormal respiratory patterns during sleep (obstructive apneas, hypopneas, respiratory effort related arousals), daytime symptoms attributable to disrupted sleep (sleepiness, fatigue, poor concentration), and signs of disturbed sleep (snoring, restlessness, resuscitative snorts).  The Board notes that the Veteran's wife and the two soldiers billeted with the Veteran have described the symptoms that the September 2012 VA examiner cited to as being associated with sleep apnea.  Reportedly, these symptoms continued up to the diagnosis of sleep apnea following a sleep study post service.

  B
In sum, given the competent, credible, and, hence, probative  assertions as to the nature, onset and continuity of the Veteran's symptoms, when considered along with the medical evidence noted above, and the fact that the Veteran was g diagnosed with sleep apnea shortly after service, the Board finds that, collectively,  the evidence of record tends to establish a link between the Veteran's current disability and service.  See 38 C.F.R. §§ 3.303 (b), 3.307. 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102; see also 38 U.S.C. § 5107 (b); Gilbert, 1 Vet. App. at 53-56 . 

Given the totality of the evidence discussed above and with resolution of  all reasonable doubt on certain elements of the claim in the Veteran's favor, the Board finds that the criteria for service connection for sleep apnea are met.


ORDER

Service connection for sleep apnea is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


